Citation Nr: 1536011	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a tumor on the right lung.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988, and from December 1990 to May 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Agency of Original Jurisdiction (AOJ) is also processing an appeal on multiple other issues in response to a notice of disagreement submitted by the Veteran in May 2014.  Those issues have not yet been certified to the Board, and will be the subject of a later decision, if necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that frequent exposure to "fog oil" while performing his duties during active duty service caused or contributed to the development of a benign tumor in his right lung.

The record reflects that the Veteran reported pain or pressure in his chest on a November 1989 medical history report completed in connection with a periodic National Guard examination, and that he reported chest pain or pressure, as well       as congestion and phlegm, on an April 1991 medical history report completed in connection with his release from his second period of active duty service.  Subsequent private treatment records reflect that in 1995, he underwent surgery to remove a right lung mass, diagnosed as a teratoma.  During a follow-up appointment in September of that year, a physician noted that the presentation of the Veteran's lung mass was a "somewhat perplexing situation."  He stated that it was unusual for a tumor in that location to be a "pure benign teratoma," and that it was also "unusual for these tumors to sit in the lung for many years without causing major problems."  During treatment in December 2009, the Veteran told a care provider that he had smoked until approximately four years prior.

In view of the foregoing evidence of record, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran has reported receiving medical treatment from a Dr. De La Garza in connection with removal of his lung tumor, but those records have not been associated with the claims file.  They should, therefore, be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the full name of Dr. De La Garza and the address    of his treatment facility.  After securing the necessary release, request the Veteran's treatment records from that facility.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for a VA respiratory examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right lung teratoma arose in service or is otherwise related to service.  In issuing the opinion, the examiner should address the Veteran's report of frequent exposure to fog oil while performing his duties during his period of active duty service from October 1985 to October 1988; the November 1989 report of chest pain and pressure and the April 1991 report of chest pain, pressure, congestion, and phlegm documented in his service treatment records; the September 1995 statement of his physician regarding the unusual presentation for the type and location of the Veteran's right lung tumor, and the Veteran's past history of smoking.  

If the examiner concludes that the Veteran's right lung teratoma is a congenital disease, the examiner should opine whether the condition was permanently worsened beyond normal progression during service (versus a temporary exacerbation of symptoms).  In issuing the opinion, the examiner should address the Veteran's report of frequent exposure to fog oil while performing his duties during his period of active duty service from October 1985 to October 1988; the November 1989 report of chest pain and pressure and the April 1991 report of chest pain, pressure, congestion, and phlegm documented in his service treatment records; the September 1995 statement of his physician regarding the unusual presentation for the type and location of the Veteran's right lung tumor, and the Veteran's past history of smoking.

The examiner should explain the medical basis for any conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




